DETAILED ACTION
Claim Objections
Claim 19 is objected to because of the following informalities:  claim 16 discloses yogurt, whereas claim 19 discloses yoghurt, please use consistent spelling between the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farmer, et al (US Pat. 6,811,786). Prior to examining the claims, it should be noted that the Applicant has defined the metes and bounds of the term treating in the instant specification. See page 17, lines 24-34 [bridging to page 18, lines 1 and 2].  by a myocardial infarction; as such, anything that reduces the risk of myocardial infarction would necessarily reduce the risk of congestive heart failure.
Farmer teaches methods of reducing the risk of myocardial infarction, in individuals who are at risk of myocardial infarction. See column 13, lines 26-31. Farmer's method of reducing the risk of myocardial infarction is consistent with the Applicant's definition of treating myocardial infarction. Additionally, Farmer teaches a number of bacterial species that are effective for the stated purpose of the method. Although Farmer does teach Bacillus coagulans as the preferred embodiment of the claimed method, Farmer explicitly and unambiguously states that certain members of the Bifidobacterium genus, including B. animalis will work in a method that involves reducing the risk of myocardial infarction. See column 3, lines 23-30 and 34-39.
Bifidobacterium. As noted above, “congestive heart failure” can be caused by a myocardial infarction; as such, anything that reduces the risk of myocardial infarction would necessarily reduce the risk of congestive heart failure.
With respect to claim 4, Farmer teaches probiotic organisms, which include the Bifidobacterium described above. See column 1, lines 9-11 and 15-20; column 2, lines 50-52; column 3, lines 9-22. 
With respect to claims 5 and 6, Farmer teaches B. adolescentis, B. animalis, B. bifidum, B. breve, B. infantis and B. longum. See column 3, lines 43-47. 
With respect to claim 12, although Farmer does not use the word “prebiotic,” Farmer teaches compositions that further include “bifidogenic oligosaccharides,” which fulfill the definition of prebiotic found in the instant specification (prebiotic is defined in paragraph [0191] of the instant specification). It should also be noted that one of the compounds taught in the instant specification as a prebiotic (in paragraph [0195]), fructo-oligosaccharides, is also taught by Farmer. See Farmer, column 2, lines 15-22; column 6, lines 15-37.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer, et al (US Pat. 6,811,786) and evidenced by Singh, et al (British Medical Journal, 304, 1015-1019, 1992). See the discussion of Farmer above. Farmer, however, does not specifically say that the method for reducing the risk of myocardial infarction can be used on individuals that consume high fat diets. Regardless, Farmer explicitly states that the method is useful for anybody at risk of myocardial infarction. See column 13, lines 26-30. Since high fat diets are routinely linked to increased risks of myocardial infarction (see Singh, page 1015, “Introduction" section), it would be obvious to the ordinary artisan to administer the composition of Farmer to those that consume high fat diets.
Claims 7-11, 14-16 and 17-19  are rejected under 35 U.S.C. 103 as being unpatentable over Farmer, et al (US Pat. 6,811,786) and Sobol, et al (US Pat. 6,953, 574) and evidenced by Masco, et al (International Journal of Systemic and Evolutionary Microbiology, 54, 1137-1143, 2004). See the discussion of Farmer above. Although Farmer does teaches methods of treating myocardial infarction with B. animalis, Farmer does not specifically make mention of the subspecies B. animalis subsp. lactis, nor is there mention of specifically identified strains of B. animalis subsp. lactis. Furthermore, although Farmer does teach methods that involve treating myocardial infarction with members of Bifidobacterium or Lactobacillus, Farmer does not teach methods that involve the combination of the two genera. Finally, although Farmer does not teach providing the method in the form of a food product, Farmer does mention oral administration.
Bifidobacterium and Lactobacillus. See column 1, lines 55-57; column 7, lines 46-67; column 8, lines 1-5. Sobol teaches that the composition should provide at least one of the named probiotic microbes, which would suggest to the ordinary artisan that more than one should be used. See column 7, lines 40-45. Additionally, Sobol notes that members of the Lactobacillus and Bifidobacterium genera are routinely used in probiotic formulations and are the predominant gut inhabiting microbes. See column 1, lines 55-60. The routine use of these probiotics in the art would suggest a high level of predictability when combining these probiotics.
Finally, it should be noted that neither Farmer, nor Sobol, specifically teach Bifidobacterium animalis subsp. lactis. However, based upon Mascoe, B. lactis is an old designation for B. animalis subsp. lactis. See page 1137, “Abstract” section. Therefore, since Sobol teaches B. lactis, Sobol must also teach B. animalis subsp. lactis.
With respect to claim 7, Farmer teaches B. animalis and suggests that essentially any member of the Bifidobacterium genera will work with the method of treating myocardial infarction. See column 3, lines 22-30; column 3, lines 42-47. Sobol teaches an overlapping composition that can include members of the genera Bifidobacterium and specifically indicates that B. lactis (B. animalis subsp. lactis) can be used in the invention. See column 8, lines 1-5. Since Farmer, essentially, states that all members of the Bifidobacterium genera will behave as functional equivalents, and Sobol uses several species of Bifidobacterium interchangeably, including B. animais subsp. lactis, either Farmer broadly teaches the claimed subspecies, or Sobol shows that the cited members of Bifidobacterium are functionally equivalent or obvious variants of one B. animalis subsp. lactis, and Farmer teaches B. animalis and motivates the artisan to use, broadly speaking, lactic acid producing bacteria.
With respect to claim 8, although Farmer teaches B. animalis and Sobol teaches B. animalis subsp. lactis, neither of the cited references mention a strain designated B. animalis subsp. lactis B420. However, since there is nothing in the specification that would suggest that the claimed strain is any different than the wild-type strain described by Sobol, there is no way to objectively compare the wild-type and the claimed strain. Since the Examiner has made a prima facie case of obviousness for using any strain of B. animalis subsp. lactis, it is the Applicant’s burden to prove that this specific strain provides non-obvious benefits over Farmer and Sobol.
With respect to claim 9, Farmer does teach methods that involve treating myocardial infarction with members of Bifidobacterium or Lactobacillus, Farmer does not teach methods that involve the combination of the two genera. Sobol teaches methods of making probiotic compositions that include members found in Bifidobacterium and Lactobacillus. See column 1, lines 55-57; column 7, lines 46-67; column 8, lines 1-5. Sobol teaches that the composition should provide at least one of the named probiotic microbes, which would suggest to the ordinary artisan that more than one should be used. See column 7, lines 40-45. Additionally, Sobol notes that members of the Lactobacillus and Bifidobacterium genera are routinely used in probiotic formulations and are the predominant gut inhabiting microbes. See column 1, lines 55-Bifidobacterium and Lactobacillus are well-known in the art as probiotic microbes, both of which have known utility for providing treatment for myocardial infarction, it would be obvious that the combination of the microbes will possess some degree of additive benefit. Additionally, as these probiotics are widely used, and understood, in the art, there is a clear expectation of predictability upon their combination and administration.
With respect to claim 10, Farmer teaches that preferable lactic acid producing members of Lactobacillus include L. acdipholus, L. casei. and L. salivarius. See column 3, lines 34-37. Sobol teaches Lactobacillus that can include most of the members claimed in the instant claim. See column 7, lines 57-67. Furthermore, Farmer suggests that many of the specific species can act as functional equivalents or obvious variants to those claimed. See column 1, lines 28-39; column 3, lines 24-30.
With respect to claim 11, in addition to suggesting the functional equivalency of members of the Lactobacillus genera, Farmer specifically suggests L. salivarius. See column 3, line 37.
With respect to claims 14-16, Sobol states that the most common method of administering probiotic compositions is in the form of the food product: yogurt. See column 2, lines 45-51. Since yogurts are already used as a vehicle for probiotic administration, it would be obvious to formulate the composition of Farmer into yogurt.
With respect to claims 17-19, Farmer teaches administering Bacillus coagulans spores at a rate of 2 x 105 to 1 x 1010 Colony Forming Units (CFUs). See column 10, lines 21-24. Additionally, although Sobol does not state the number of CFUs that should be administered, Sobol notes that high doses of probiotics should be administered daily, in order to maintain their therapeutic effect. See column 3, lines 15-20. Therefore, even though Farmer teaches CFUs for the spore forming Bacillus coagulans, it would be well Bifidobacterium CFUs to administer in a method for treating myocardial infarction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer, et al (US Pat. 6,811,786) and Jie, et al (American Journal of Clinical Nutrition, 72, 1503-1509, 2000). Although Farmer does teach compositions that include prebiotics, like dextrose, it is unclear if the dextrose referred by Farmer is the synthetically produced polydextrose of the instant claim. See column 11, line 46. Regardless, Jie provides a study on the effects of polydextrose consumption on the proliferation of gut microbes, like Lactobacillus and Bifidobacterium. Jie notes that the consumption of polydextrose is attributed to an increase in the number of the aforementioned probiotic gut bacterium. See page 1503, "Abstract" section; page 1507, entire; page 1508, last paragraph. Since Jie notes that polydextrose “promoted the proliferation of favorable intestinal microflora,” like members of both Lactobacillus and Bifidobacterium, it would be obvious to combine polydextrose to a method that involved probiotic microbes that were selectively augmented by the consumption of polydextrose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651